department of the treasury int ernal revenue service washington d c number release date date cc el gl br2 gl-810934-99 uilc memorandum for district_counsel from kathryn a zuba chief branch general litigation subject offer_in_compromise - this memorandum responds to your request for advice dated date this document may not be cited as precedent you requested our views regarding whether the above referenced case could be compromised under the commissioner’s new authority to compromise based on the promotion of effective tax_administration we agree with your conclusion that collection of the full tax_liability would not create economic hardship within the meaning of sec_301_7122-1t of the temporary treasury regulations legend company a district b case date a t u v w x y background company a in which the taxpayers were limited partners during the taxable_year t was audited at the partnership level by the service pursuant to the tax equity and fiscal responsibility act of tefra the service denied certain deductions and issued a final_partnership_administrative_adjustment the tefra equivalent of a statutory_notice_of_deficiency to the company gl-810934-99 the tax_matters_partner petitioned the tax_court on behalf of the company arguing that the disallowed deductions were legitimate losses_incurred in the purchase and resale of time-share interests in resort properties the commissioner asserted that the sales were sham transactions which should not be given effect for tax purposes the tax_court examined the suspect transactions in depth concluding that they lacked economic_substance and were a variant on the shopworn tax_avoidance scheme of purchasing deductions from other_property owners the court upheld the commissioner’s determination of tax_liability in full see case as a result of the deficiency assessed against the partnership the taxpayers now owe over dollar_figureu the taxpayers first proposed a compromise based on doubt as to liability they asserted that the tefra_audit procedures were improperly employed in the company’s case because it was formed prior to the effective date of tefra in response to a request from the office_of_the_taxpayer_advocate district b your office advised that there can be no doubt as to liability where the tax_liability has been settled by a final court determination concerning the existence of the liability see temp sec_301_7122-1t b you pointed out that the only means for obtaining relief if a partnership has been improperly classified as a tefra partnership is a motion to dismiss for lack of jurisdiction as the tax_liability of the partnership was tried in the tax_court and upheld on appeal there is no doubt as to liability the taxpayers next proposed compromise on the grounds that compromise would promote effective tax_administration relying on the recently expanded regulations governing compromise discussed below they argued that their offer of dollar_figurev should be accepted because collection of the liability in full would cause them economic hardship see temp sec_301_7122-1t b i your office has concluded that collection of the full liability would not cause the taxpayers economic hardship within the meaning of the regulations applying the standard set forth in the regulations you concluded that full payment would not render the taxpayers unable to meet their basic living_expenses discussion the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 permissible bases for compromise are established by treasury regulations temporary regulations issued date expanded the service’s authority to compromise beyond the traditional bases of doubt as to the company’s prospectus for potential investors projected a loss ratio of dollar_figure to one in the first year the prospectus made clear that loss ratio referred to the ratio of each partner’s loss for tax purposes to their respective cash investment gl-810934-99 collectibility or doubt as to liability see temp sec_301_7122-1t where there are no grounds for compromise on collectibility or liability grounds a compromise may be entered into to promote effective tax_administration where collection of the full liability would create economic hardship within the meaning of sec_301_6343-1 of the treasury regulations or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers temp sec_301_7122-1t b no such compromise may be entered into where it would undermine future compliance with the tax laws id in this case the tax_liability has been determined by a court judgment and there is no doubt that the tax_liability could be collected in full compromise could therefore only be based on a determination that it would promote effective tax_administration under the standards articulated in the regulations the local taxpayer_advocate has suggested that this case should be compromised because collection by other means would create an economic hardship as with compromises based on doubt as to collectibility the individual financial circumstances of the taxpayers must be examined before concluding that compromise is authorized as well as to determine that the amount offered should be accepted economic hardship is defined as an inability to pay reasonable basic living_expenses sec_301_6343-1 in determining reasonable basic living_expenses the service must consider relevant information such as a taxpayer’s age employment status and history and number of dependents as well as the cost of living in the taxpayer’s geographic area see sec_301_6343-1 a - c reasonable basic living_expenses will vary according to a taxpayer’s unique circumstances id however unique circumstances do not include the maintenance of an affluent or luxurious standard of living id the financial analysis conducted by the revenue_officer reveals substantial assets from which the tax_liability could be collected after reducing assets to their quick sale value the taxpayer’s net equity is estimated at dollar_figurew this includes several assets that could readily be liquidated without loss of equity such as individual_retirement_accounts and publicly_traded_securities the analysis of monthly income in reviewing an offer_in_compromise counsel should accept the valuation determinations of the service unless such determinations appear patently erroneous ccdm a we have done so for purposes of this discussion we note however that several assets such as the iras and stocks have been valued at less than manual provisions dictate without explanation where an asset has been disregarded or reduced in value without explanation counsel cannot evaluate the sufficiency of the offer ccdm a 4c in such cases the office proposing acceptance of the offer should be contacted for additional documentation gl-810934-99 and expenses shows that they are about equal thus the proposed offer dollar_figurev represents less than of the taxpayers’ net equity in assets after making allowances for reasonable basic living_expenses we agree with your conclusion that the above facts do not support a finding that collection of the liability at issue would render the taxpayers unable to meet reasonable basic living_expenses as you pointed out the taxpayers’ assets total more the four times the amount of the tax_liability at the time your memorandum was issued the tax_liability could have been satisfied by liquidating less than half of the stock owned by the taxpayers with no amount raised from other assets or future income given that monthly income and expenses are equal and that more than dollar_figurey in assets would remain after collection of the tax_liability we can see no basis for concluding that collection would create an economic hardship within the meaning of the regulations the offer_in_compromise regulations give guidance beyond that contained in the regulations they cross-reference they list several non-exclusive factors which support but are not conclusive of a finding of economic hardship taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition although taxpayer has certain assets liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses and although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and disposition by seizure or sale of the assets would have sufficient adverse consequences such that enforced collection is unlikely temp sec_301_7122-1t b iv b these factors do not provide additional independent bases for compromise rather they supplement the standard of sec_301_6343-1 by providing examples of circumstances encountered in the offer_in_compromise program in the past each of these supplemental factors were intend to convey that the service now has the authority to compromise in situations where even though the liability could be collected in full some exceptional circumstance exists such that full collection your memorandum noted that the taxpayers became eligible for an dollar_figurex monthly social_security payment effective date a but that amount was not included in the analysis for purposes of this discussion we have included that amount in calculating monthly income gl-810934-99 would render the taxpayer unable to meet basic living_expenses the factors and examples in the regulations contemplate an identifiable present situation which leads the service to conclude that collection in full would more_likely_than_not lead to serious economic hardship in the near future as has long been the case with doubt as liability and doubt as to collectibility cases the commissioner continues to anticipate that the basis for compromise will be investigated and verified and that anticipation of some future uncertain set of potential circumstances should not be the basis for compromise the offer recommendation report in this case makes mention of several of the unique circumstances of the taxpayers which though this is not fully explained appear to suggest that the taxpayers may experience financial hardship at some indefinite time in the future for instance it notes the taxpayer-wife has an illness and notes the financial instability of her current employer however neither of these facts establishes that the taxpayers are currently experiencing the type of hardship contemplated by the regulations these facts are moreover insufficient to show with any degree of certainty that the taxpayers will suffer any reasonably foreseeable financial hardship in the near term the file and the report do not support any finding for example that the taxpayer-wife will be unable to continue to earn a living or will not be able to obtain other employment should her current employer go out of business the documentation in the file does not explain how in the language of the regulation it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition conclusion for the foregoing reasons we conclude that this case is not susceptible to compromise on grounds of promoting effective tax_administration examination of the taxpayers’ case does not support a finding that collection would result in economic hardship because there has been no showing that collection of the tax_liability in full would render the taxpayers unable to provide for reasonable basic living_expenses we note that a determination that collection of the full tax_liability would create an economic hardship would not end the offer investigation the offer specialist must still make a judgment as to whether an offer a particular amount should be accepted the internal_revenue_manual gives the following guidance with respect to determining an acceptable offer based on considerations of economic hardship in offers based on economic hardship an acceptable offer amount should be determined based on the facts and circumstances of the taxpayer’s situation and the financial information analysis for example the taxpayer has dollar_figure liability and assets and income of dollar_figure to avoid gl-810934-99 if you have any questions please contact the attorney assigned to this case at cc assistant regional_counsel gl western region economic hardship it is determined that the taxpayer will need dollar_figure the remaining dollar_figure should be considered in determining an acceptable offer amount irm the standard articulated in this manual provision appears very similar to the reasonable collection potential standard used for doubt as to collectibility offers see policy statement p-5-100 in that the service expects a taxpayer to offer an amount equal to that which could be collected after the economic hardship has been accounted for
